Simmons, C. J.
This is an appeal from an order confirming a sale in a real estate mortgage foreclosure proceeding.. The objection is the sale price was inadequate. A 320-acre farm is involved. The petition was filed June 4, 1934, and the decree entered October 1, 1934. The lien of the mortgage foreclosed is junior to a Land Bank mortgage. The regular nine months’ stay was taken. Subsequent thereto, moratoriums were had. The property was sold June 20, 1938, to the plaintiff for $3,500. Objections to confirmation were filed, a hearing had thereon, and the matter taken under *489advisement. The sale was confirmed on September 20,1938. It was stipulated that at the date of the hearing on confirmation there was due on plaintiff’s decree the sum of $3,534.76. The liens, including taxes, the first mortgage, and the decree, totaled, as of that date, $7,344.56. Plaintiff bid almost the total amount of her decree, and the sale price, adding thereto prior liens, was roughly $7,300.
At the hearing on confirmation, plaintiff’s three witnesses fixed the value of the property at $6,400. The defendant, title owner of the premises, and other witnesses fixed it at $16,000. Two other witnesses for the defendant fixed the value at $22,000. The court heard the witnesses, considered the reasons given for their estimates of value, and confirmed the sale. Before confirming the sale, the court asked the defendant if he knew of any one who would pay more than $3,500, subject to prior liens, if the land were readvertised and sold. The defendant replied: “I don’t know of any one who would bid any more.” One of defendant’s expert witnesses testified to the same effect.
There is no material difference between this case and the many cases to which this court has applied the following rule:
“On appeal from an order confirming a judicial sale in a suit to foreclose a mortgage, confirmation will not be set aside for inadequacy of price, where it is not so low as to evidence fraud or as to otherwise invalidate the sale, and where the evidence does not prove that a resale would result in a better price.” Weir v. Smith, 135 Neb. 447, 282 N. W. 260, and cases there cited.
Under the situation here existing, we are required to sustain the action of the trial court, and its decree is
Affirmed.